DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Election/Restrictions
The Applicant’s election without traverse of Specie l directed to claims 1-5 and 7-20 in the reply filed on 5/9/2022 is acknowledged.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US Pub 20150357713) in view of Wu et al (US Pub 20190288387).

Regarding Claim 1, Griffith discloses a transmitting unit configured for a free space optical communications terminal including an optical source (Fig 1, where a transmitting unit is configured for a free space optical communications terminal and includes an optical source 108), the transmitting unit comprising: 
a first portion including a mirrored surface and a directional radio frequency antenna (Fig 1, where the transmitting unit has a first portion that includes a mirrored surface (e.g. 103) and a directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110)), 
wherein the first portion is orientatable relative to an optical beam produced by the optical source and incident on the mirrored surface to direct a reflection of the optical beam from the mirrored surface towards a target (Fig 1, where the first portion is orientatable (i.e. capable of being positioned) relative to an optical beam produced by the optical source 108 and is incident on the mirrored surface (e.g. 103) to direct a reflection of the optical beam from the mirrored surface (e.g. 103) towards a target (e.g. a receiving unit)).   
  	Griffith fails to explicitly disclose the transmitting unit being a pointing unit.
However, Wu discloses
a transmitting unit being appointing unit (Fig 7A, paragraph [91] where a transmitting unit (e.g. 1st directional antenna) is a pointing unit towards a receiving unit (e.g. 2nd directional antenna)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmitting unit as described in Griffith, with the teachings of the transmitting unit (e.g. 1st directional antenna) as described in Wu. The motivation being is that as shown a transmitting unit (e.g. 1st directional antenna) can be a pointing unit towards a receiving unit (e.g. 2nd directional antenna) and one of ordinary skill in the art can implement this concept into the transmitting unit as described in Griffith and have the transmitting unit be a pointing unit towards the target (e.g. a receiving unit) i.e. as an alternative so as to have a direct line of sight between the transmitting unit and the receiving unit for the purpose of enabling point to point communications and which modification is a simple implementation of a known concept of a known transmitting unit (e.g. 1st directional antenna) into another similar transmitting unit for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 2, Griffith as modified by Wu also discloses the pointing unit wherein a normal of the mirrored surface and a beam direction of the directional radio frequency antenna are co-linear (Griffith Fig 1, where a normal of the mirrored surface (e.g. 103) and a beam direction of the directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110) are co-linear (this is because a normal of the mirrored surface (e.g. 103) is lying in a same straight line as an RF signal from RF unit 110 that is reflected from reflector 102)).   

Regarding Claim 3, Griffith as modified by Wu also discloses the pointing unit wherein a normal of the mirrored surface is in an opposing direction to a beam direction of the directional radio frequency antenna (Griffith Fig 1, Fig 2, where a normal of a mirrored surface (e.g. 202) is in an opposing direction to a beam direction of a directional radio frequency antenna (200) (i.e. for an RF signal from RF unit 210) (this is because a normal of the mirrored surface (e.g. 202) is facing a left hand side and an RF signal from RF unit 210 that is output is facing a right hand side).   

Regarding Claim 4, Griffith as modified by Wu also discloses the pointing unit wherein the mirrored surface is provided by a mirror, wherein the mirror and the directional radio frequency antenna are back to back (Griffith Fig 1, where the mirrored surface (e.g. 103) is provided by a mirror, and the mirror and the directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110) are back to back (consecutive) (this is because the mirrored surface (e.g. 103) and a reflector 102 are back to back (consecutive))).   

Regarding Claim 5, Griffith as modified by Wu also discloses the pointing unit wherein the first portion comprises a support having a front part and a back part, the front part being on an opposite side of the support to the back part, wherein the mirrored surface is on the front part, and the directional radio frequency antenna is on the back part (Griffith Fig 1, Fig 2, where a first portion comprises a support (e.g. a housing for 208) having a front part and a back part, the front part being on an opposite side of the support (e.g. a housing for 208) to the back part, and a mirrored surface (e.g. 202) is on the front part, and a directional radio frequency antenna (200) (i.e. for an RF signal from RF unit 210) is on the back part).   
 
Regarding Claim 9, Griffith as modified by Wu also discloses the pointing unit wherein the mirrored surface is a surface of the directional radio frequency antenna (Griffith Fig 1, where the mirrored surface (e.g. 103) is a surface of the directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110)).    
 
Regarding Claim 10, Griffith as modified by Wu also discloses the pointing unit wherein the directional radio frequency antenna comprises a phased array configured to adjust a beam direction of the directional radio frequency antenna (Griffith Fig 1, Fig 3, where a directional radio frequency antenna (300) (i.e. for an RF signal from RF unit 310) comprises a phased array (304) and thus adjusts a beam direction of the directional radio frequency antenna (300) (i.e. for an RF signal from RF unit 310) (this is because it is known that a phased array has phase shifters so as to change a beam direction of an RF signal)).  

Regarding Claim 11, Griffith as modified by Wu also discloses a pointing system for use with a free space optical communications terminal, the pointing system comprising: 
the pointing unit (Wu Fig 7A, paragraph [91] where a pointing system for use with a free space optical communications terminal comprises the transmitting unit (i.e. as shown in Griffith Fig 1)), and   
a controller configured to control an orientation of the first portion of the pointing unit (Wu Fig 7A, paragraph [91] where a controller (e.g. for a mechanical gimbal) controls an orientation (e.g. a horizontal rotation and/or a vertical rotation) of the first portion of the transmitting unit (i.e. as shown in Griffith Fig 1)).  

Regarding Claim 15, Griffith as modified by Wu also discloses a free space optical communications terminal comprising: 
the pointing unit (Griffith Fig 1, where a free space optical communications terminal comprises the transmitting unit); and 
the optical source is configured to produce the optical beam (Griffith Fig 1, where the optical source 108 is configured to produce the optical beam).  

Regarding Claim 16, Griffith as modified by Wu also discloses a vehicle comprising the pointing unit (Wu Fig 7A, paragraph [91] where a vehicle (e.g. UAV) comprises the transmitting unit (i.e. as shown in Griffith Fig 1)).   

Regarding Claim 17, Griffith as modified by Wu also discloses the vehicle wherein the vehicle is an aerospace craft (Wu Fig 7A, Fig 7B, paragraphs [91][93] where the vehicle (e.g. UAV) is an aerospace craft (e.g. a passenger aircraft)).  

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US Pub 20150357713) in view of Wu et al (US Pub 20190288387) in further view of Schwengler (US Pat 6801172).

Regarding Claim 7, Griffith as modified by Wu also discloses the pointing unit wherein the directional radio frequency antenna is a reflector (Griffith Fig 1, where the directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110) is a reflector 102).  
Griffith as modified by Wu fails to explicitly disclose the reflector 102 being a patch antenna.
However, Schwengler discloses 
a reflector being a patch antenna (Fig 1, Fig 2, col 2 lines 62-67 where a reflector 108 is a patch antenna).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reflector 102 as described in Griffith as modified by Wu, with the teachings of the reflector 108 as described in Schwengler. The motivation being is that as shown a reflector 108 can be a patch antenna and one of ordinary skill in the art can implement this concept into the reflector 102 as described in Griffith as modified by Wu and have the reflector 102 be a patch antenna i.e. as an alternative so as to have the transmitting unit with a patch antenna that generates an RF signal and which RF signal is reflected by one reflector instead of two reflectors for the purpose of reducing transmission cost and which modification is a simple implementation of a known concept of a known reflector 108 into another similar reflector 102 for its improvement and for optimization and which modification yields predictable results.  

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US Pub 20150357713) in view of Wu et al (US Pub 20190288387) in further view of Schwengler (US Pat 6801172) in further view of Guha et al (US Pub 20070268188).

Regarding Claim 8, Griffith as modified by Wu and Schwengler also discloses the pointing unit wherein the patch antenna is the mirrored surface (Schwengler Fig 1, Fig 2, col 2 lines 62-67 where the patch antenna is a mirrored surface (i.e. because of  reflector 108)).  
	Griffith as modified by Wu and Schwengler fails to explicitly disclose the patch antenna having a ground plane. 
However, Guha discloses  
a patch antenna having a ground plane (Fig 1, paragraph [22] where a patch antenna has a ground plane 6).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the patch antenna as described in Griffith as modified by Wu and Schwengler, with the teachings of the patch antenna as described in Guha. The motivation being is that as shown a patch antenna has a ground plane 6 and one of ordinary skill in the art can implement this concept into the patch antenna as described in Griffith as modified by Wu and Schwengler  and better show and illustrate that the patch antenna has a ground plane 6 i.e. for the purpose of protecting the patch antenna from electrical overloading and which combination is a simple implementation of a known concept of a known patch antenna into another that is similar for better clarifying its structure/configuration  and which combination yields predictable results.     

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US Pub 20150357713) in view of Wu et al (US Pub 20190288387) in further view of Gerszberg et al (US Pat 7336902).

Regarding Claim 12, Griffith as modified by Wu also discloses the pointing system comprising an optical mode in which the first portion is controlled to be orientated to direct the reflection of the optical beam incident on the mirrored surface from the mirrored surface towards the target, and a radio frequency mode in which the first portion is controlled to be orientated to direct the beam of the directional radio frequency antenna towards the target (Griffith Fig 1, where the transmitting unit has an optical mode in which the first portion is controlled (e.g. via a mechanical gimbal as described in Wu Fig 7A) to be orientated to direct the reflection of the optical beam incident on the mirrored surface (e.g. 103) from the mirrored surface (e.g. 103) towards the target (e.g. a receiving unit), and a radio frequency mode in which the first portion is controlled (e.g. via a mechanical gimbal as described in Wu Fig 7A) to be orientated to direct the beam of the directional radio frequency antenna (100) (i.e. for an RF signal from RF unit 110) towards the target (e.g. a receiving unit)).   
	Griffith as modified by Wu fails to explicitly disclose a controller being configured to switch between the optical mode and the radio frequency mode. 
However,  Gerszberg discloses 
a controller being configured to switch between an optical mode and a radio frequency mode (Fig 2, Fig 6, where a transmitter 200 has a controller (e.g. control circuits A and B) configured to switch between an optical mode (i.e. via 107) and a radio frequency mode (i.e. via 111) (e.g. steps 603 and 607)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmitting unit as described in Griffith as modified by Wu, with the teachings of the transmitter 200 as described in Gerszberg. The motivation being is that as shown a transmitter 200 can have a controller (e.g. control circuits A and B) configured to switch between an optical mode (i.e. via 107) and a radio frequency mode (i.e. via 111) (e.g. steps 603 and 607) and one of ordinary skill in the art can implement this concept into the transmitting unit as described in Griffith as modified by Wu and have the transmitting unit with a controller (e.g. control circuits A and B) that switches between an optical mode (i.e. via 108) and a radio frequency mode (i.e. via 110) (e.g. steps 603 and 607) i.e. as an alternative so as to provide a double transmission for the purpose of using an optical signal or an RF signal based on detected signal quality and which modification is a simple implementation of a known concept of a known transmitter 200 into another similar transmitting unit for its improvement and for optimization and which modification yields predictable results.     

Regarding Claim 13, Griffith as modified by Wu and Gerszberg also disclose the pointing system wherein the controller is configured to monitor an optical link performance parameter, and to switch from the optical mode to the radio frequency mode in response to the controller determining that the optical link performance parameter is below a predetermined threshold (Gerszberg Fig 2, Fig 6, where the controller (e.g. control circuits A and B) monitors an optical link performance parameter (quality) (step 601), and switches from the optical mode  (i.e. via 107) to the radio frequency mode (i.e. via 111) (step 603) in response to the controller (e.g. control circuits A and B) determining that the optical link performance parameter (quality) (step 601) is below a predetermined threshold).   
 
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al (US Pub 6816112) in view of Tangonan et al (US Pub 20020146192).

Regarding Claim 18, Chethik discloses a method of operating a pointing unit of a free space optical communications terminal comprising an optical source, the pointing unit comprising a first portion, and the first portion comprising a beam splitter and a directional radio frequency antenna (Fig 1, where a method of operating a pointing unit 10 of a free space optical communications terminal comprises an optical source (i.e. from window 12), the pointing unit 10 comprises a first portion and the first portion comprises a Beam Splitter 22 and a directional radio frequency antenna (23)), the method comprising:    
when an optical mode of the pointing unit is selected, controlling the pointing unit to orientate the first portion relative to an optical beam produced by the optical source and incident on the beam splitter to direct the optical beam from the beam splitter towards a target (Fig 1, where when an optical mode of the pointing unit 10 is selected (e.g. via optical track error processor 24), the pointing unit 10 is controlled (i.e. by using a mechanical gimbal 27) to orientate the first portion relative to an optical beam produced by the optical source (i.e. from window 12) and is incident on the Beam Splitter 22 to direct the optical beam from the Beam Splitter 22 towards a target (e.g. a receiving unit 14, 15)); and 
when a radio frequency mode of the pointing unit is selected, controlling the pointing unit to orientate the first portion to direct a beam of the directional radio frequency antenna towards the target (Fig 1, where when a radio frequency mode of the pointing unit 10 is selected (e.g. via RF track error processor 26), the pointing unit 10 is controlled (i.e. by using a mechanical gimbal 27) to orientate the first portion to direct a beam of the directional radio frequency antenna (23) towards the target (e.g. a receiving unit 14, 15)).  
	Chethik fails to explicitly disclose the Beam Splitter 22 having a mirror surface that reflects an optical beam. 
	However, Tangonan discloses 
a Beam Splitter having a mirror surface that reflects an optical beam (Fig 1, Fig 5, paragraphs [11][19] where a Beam Splitter 10 has a mirror surface (e.g. grating elements 65) that separates and reflects an optical beam IR (as shown in Fig 1)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the Beam Splitter 22 as described in Chethik, with the teachings of the Beam Splitter 10 as described in Tangonan. The motivation being is that as shown a Beam Splitter 10 can have a mirror surface (e.g. grating elements 65) that separates and reflects an optical beam IR and one of ordinary skill in the art can implement this concept into the Beam Splitter 22 as described in Chethik and have the Beam Splitter 22 with a mirror surface (e.g. grating elements 65) that separates and reflects an optical beam from the optical source (i.e. from window 12) i.e. as an alternative so as to have a Beam Splitter 10 instead of the Beam Splitter 22 for the purpose of separating an optical beam and an RF beam received from the window 12 and which modification is a simple substitution of a known Beam Splitter for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results.      
 
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al (US Pub 6816112) in view of Tangonan et al (US Pub 20020146192) in further view of D’Errico et al (US Pub 20130129341).

Regarding Claim 19, Chethik as modified by Tangonan fails to explicitly disclose the method wherein the method further comprises: determining an optical link performance parameter associated with performance of communications between the fee space optical communications terminal and the target while the pointing unit is in the optical mode; and switching from the optical mode to the radio frequency mode when the optical link performance parameter falls below a predetermined threshold.  
However, D’Errico discloses 
 	 determining an optical link performance parameter associated with performance of communications between a fee space optical communications terminal and a target while a pointing unit is in an optical mode (Fig 1, paragraphs [55][58] where a monitoring apparatus 20 determines an optical link performance parameter (quality) associated with performance of communications between a fee space optical (FSO) communications terminal (14a) and a target (14b) while a pointing unit is in an optical mode); and 
switching from the optical mode to a radio frequency mode when the optical link performance parameter falls below a predetermined threshold (Fig 1, paragraphs [55][58] where a controller 30 switches from the optical mode to a radio frequency mode when the optical link performance parameter (quality) falls below a predetermined threshold).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pointing unit 10 as described in Chethik as modified by Tangonan, with the teachings of the monitoring apparatus 20 / controller 30 as described in D’Errico. The motivation being is that as shown a monitoring apparatus 20 can determine an optical link performance parameter (quality) in an optical mode and a controller 30 can switch from the optical mode to a radio frequency mode when the optical link performance parameter (quality) falls below a predetermined threshold  and one of ordinary skill in the art can implement this concept into the pointing unit 10 as described in Chethik as modified by Tangonan and have the pointing unit 10 with a monitoring apparatus 20 that determines an optical link performance parameter (quality) in the optical mode and with a controller 30 that switches from the optical mode to the radio frequency mode when the optical link performance parameter (quality) falls below a predetermined threshold i.e. as an alternative so as to provide a double transmission for the purpose of using an optical signal or an RF signal based on detected signal quality and which modification is a simple implementation of a known concept of a known monitoring apparatus 20 / controller 30 into a known pointing unit 10 for its improvement and for optimization and which modification yields predictable results.       
 
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al (US Pub 6816112) in view of Tangonan et al (US Pub 20020146192) in further view of Marumoto et al (US Pat 6492943).

Regarding Claim 20, Chethik as modified by Tangonan fails to explicitly disclose the method wherein the directional radio frequency antenna comprises a phased array, and wherein the method further comprises: when the radio frequency mode is selected, controlling the phased array to adjust a beam direction of the beam of the directional radio frequency antenna towards the target. 
However, Marumoto discloses 
 	 a directional radio frequency antenna comprising a phased array, and when a radio frequency mode is selected, controlling the phased array to adjust a beam direction of a beam of the directional radio frequency antenna towards a target (Fig 1, col 3 lines 7-19, 30-38 where a directional radio frequency antenna (2a) comprises a phased array, and when a radio frequency mode is selected the directional radio frequency antenna (2a) controls the phased array to adjust a beam direction of a beam of the directional radio frequency antenna (2a) towards a target (e.g. a receiver)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the directional radio frequency antenna (23) as described in Chethik as modified by Tangonan, with the teachings of the directional radio frequency antenna (2a) as described in Marumoto. The motivation being is that as shown a directional radio frequency antenna (2a) can comprise a phased array and the directional radio frequency antenna (2a) can control the phased array to adjust a beam direction of a beam towards a target (e.g. a receiver) and one of ordinary skill in the art can implement this concept into the directional radio frequency antenna (23) as described in Chethik as modified by Tangonan and have the directional radio frequency antenna (23) comprise a phased array and have the directional radio frequency antenna (23) control the phased array to adjust a beam direction of a beam towards the target (e.g. a receiving unit 14, 15) i.e. as an alternative so as to have a directional radio frequency antenna (2a) instead of the directional radio frequency antenna (23) for the purpose of transmitting radio signals to the receiving unit and which modification is a simple substitution of a known directional radio frequency antenna for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results.     

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Ruggiero et al (US Pub 20110262145) and more specifically Fig 3.

Britz et al (US Pat 6788898) and more specifically Fig 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636